        Case 2:21-cv-01359-DJH Document 1 Filed 08/05/21 Page 1 of 6



 1   Shalev Amar (022332)
 2   samar@amarlawgrp.com
     Jesse Walker (032260)
 3   Amar Law Group, PLLC
 4
     7001 N. Scottsdale Road, Suite 2060
     Scottsdale, AZ 85253
 5   (480) 237-2744
 6
     (866) 663-3497 (facsimile)
     Attorneys for Plaintiff
 7

 8
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
 9
     Stacey Cormier and Travis Cormier,          )   Case No.:
10
                                                 )
11   Plaintiff,                                  )   COMPLAINT -
                                                 )   VIOLATION OF THE ARIZONA
12
            vs.                                  )   MOTOR VEHICLE WARRANTIES
13                                               )   ACT
     FCA US, LLC d/b/a Ram,                      )
14
                                                 )
15   Defendant.                                  )
                                                 )
16

17          1.     The District Court has jurisdiction to hear this matter under 28 U.S.C. §
18
     1331 as there is a federal question pursuant to the Magnuson-Moss Warranty Act, 15
19
     U.S.C. § 2301 et seq. Jurisdiction is also conferred through 15 U.S.C. § 2310(d) as the
20

21   amount in controversy exceeds $50,000.00. There is also diversity jurisdiction as the
22
     amount in controversy is over $75,000 and the parties are citizens of different states. The
23
     Court has pendent jurisdiction over Plaintiff’s A.R.S. § 44-1261 et seq. claim.
24

25          2.     The Plaintiffs, Stacey Cormier and Travis Cormier (“Plaintiff”) is an
26
     Arizona consumer.
27

28




                                             Complaint - 1
       Case 2:21-cv-01359-DJH Document 1 Filed 08/05/21 Page 2 of 6



 1          3.     The Defendant, FCA US, LLC d/b/a Ram (“Defendant”) is a foreign
 2
     corporation authorized to do business in the State of Arizona and is engaged in the
 3

 4
     manufacture, sale, supply and distribution of motor vehicles and attendant warranties.

 5   Defendant supplies its products and services to the Arizona consuming public through its
 6
     authorized dealerships, including Bill Luke Chrysler Jeep & Dodge.
 7

 8
            4.     On August 30, 2020, Plaintiff purchased from Bill Luke Chrysler Jeep &

 9   Dodge a new 2020 Ram 2500, Vehicle Identification No. 3C6UR5NL2LG213773
10
     (“2500”) manufactured and supplied by Defendant, for a total financed price of
11
     $95,253.56.
12

13          5.     In connection with Plaintiff’s purchase of the 2500, Defendant issued and
14
     supplied Plaintiff with its written warranty, which has inter alia three (3) year/36,000-
15
     mile bumper to bumper coverage and five (5) year/60,000-mile powertrain coverage.
16

17          6.     In addition, under Defendant’s repair or replacement warranty, Defendant
18
     was required (through its authorized dealership warranty repair agents) by common law,
19
     State law, and statute to perform adequate and competent repairs or replacements within a
20

21   reasonable opportunity, as competent repairs within a reasonable opportunity is the
22   essential purpose of warranties restricted to repair or replacement of defective parts.
23
            7.     Plaintiff experienced multiple non-conformities with the 2500 that
24

25   manifested shortly after acquisition including defective: non-starting condition, engine,

26   fuel, powertrain control module and sunroof.
27
            8.     The 2500 was repeatedly presented to repair these defects and non-
28
     conformities to Defendant’s designated repair agents, at Bill Luke Chrysler Jeep Dodge


                                              Complaint - 2
       Case 2:21-cv-01359-DJH Document 1 Filed 08/05/21 Page 3 of 6



 1   Ram, in Phoenix, Arizona, where the warranty repairs have taken thirty-two (32) days to
 2
     perform.
 3

 4
            9.     The eight (8) separate repairs to the 2500’s sensors, the six (6) separate

 5   repair attempts to the vehicle’s trim, the five (5) separate repair attempts to the vehicle’s
 6
     electrical system, the five (5) separate repair attempts to the vehicle’s windows, the five
 7

 8
     (5) separate repair attempts to the vehicle’s doors, the five (5) separate repair attempts to

 9   the vehicle’s glove box, the five (5) separate repair attempts to the vehicle’s side steps,
10
     the four (4) separate repair attempts to the vehicle’s hood, the four (4) separate repair
11
     attempts to the vehicle’s speakers, and the four (4) separate repair attempts to the
12

13   vehicle’s tail pipe all meet and/or exceed the Arizona Motor Vehicle Warranties Act,
14
     A.R.S. §44-1261 et seq. (“Lemon Law”) presumption of what is a reasonable number of
15
     repair attempts (4 repairs) to cure the 2500. See A.R.S. §44-1264 (A)(1).
16

17          10.    The thirty-two (32) days the vehicle was out of service by reason of
18
     warranty repair exceed the Lemon Law’s thirty (30) day presumption of
19
     unreasonableness. See A.R.S. §44-1264 (A)(2).
20

21          11.    The 2500 remains defective and non-conforming.
22          12.    The above-mentioned conditions and inadequate warranty repairs constitute
23
     substantial impairment in the use and value of the subject vehicle to Plaintiff.
24

25          13.    Plaintiff provided Defendant, through its designated dealership warranty

26   repair agents a reasonable opportunity to repair the defects, non-conformities and
27
     conditions within the 2500.
28




                                              Complaint - 3
       Case 2:21-cv-01359-DJH Document 1 Filed 08/05/21 Page 4 of 6



 1          14.    Defendant failed to cure the 2500 despite reasonable opportunities and thus
 2
     the 2500’s warranty failed its essential purpose.
 3

 4
            15.    Defendant’s failure to correct the 2500’s defects within a reasonable

 5   opportunity violates Defendant’s statutory and common law duties to Plaintiff and the
 6
     expectations created by Defendant’s promotional documents and warranties.
 7

 8
            16.    Defendant has had notice of the 2500’s conditions and an opportunity to

 9   cure the defects.
10
            17.    Plaintiff gave Defendant additional notification of the defects within the
11
     2500 and the excessive number of times Defendant’s authorized repair agents attempted
12

13   repairs, as well as Plaintiff’s lawful demand for the remedies provided by the Lemon
14
     Law, on June 18, 2019.
15
            18.    Plaintiff and Defendant were unable to reach an out of court accord.
16

17          19.    Plaintiff did not receive the basis of his bargain for a new 2500. Instead
18
     Plaintiff was saddled with a 2500 riddled with a substantial defect akin to an improperly
19
     maintained high mileage lower value used vehicle.
20

21          20.    As a direct and proximate result of Defendant’s failure to comply with its
22   written warranty, statutory obligations, and common law duties, Plaintiff has suffered
23
     damages and, in accordance with 15 U.S.C. §2310(d), Plaintiff is entitled to bring suit for
24

25   such damages.

26          21.    Plaintiff has met all legal and enforceable obligations and preconditions
27
     provided for in Defendant’s warranty and by statute(s).
28
            22.    Plaintiff demands a trial by jury.


                                              Complaint - 4
       Case 2:21-cv-01359-DJH Document 1 Filed 08/05/21 Page 5 of 6



 1                   COUNT I—BREACH OF WRITTEN WARRANTY
 2               PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT

 3         23.    Plaintiff re-alleges and incorporates by reference paragraphs 1-22 in this
 4
     Complaint.
 5

 6
                  WHEREFORE, pursuant to 15 U.S.C. § 2310(d), Plaintiff prays for the

 7         following relief against Defendant for its written warranty breach:
 8
                  a. An award of diminution in value damages and any equitable relief to
 9
                     which Plaintiff is entitled;
10

11                b. All incidental and consequential damages;
12
                  c. All attorneys’ fees, expert fees and court costs incurred during the
13
                     commencement and prosecution of this matter; and,
14

15                d. All other relief deemed justified by this Court.
16
            COUNT II—VIOLATION OF THE ARIZONA MOTOR VEHICLE
17                          WARRANTIES ACT
18
           24.    Plaintiff re-alleges and incorporates by reference paragraphs 1-23 in this
19
     Complaint.
20

21         25.    In accordance with A.R.S. § 44-1263 et seq., Plaintiff is entitled to
22   equitable relief in the form of a refund of the subject vehicle’s purchase price or a
23
     comparable replacement vehicle.
24

25                WHEREFORE, pursuant to A.R.S. § 44-1261 et seq., Plaintiff prays for the

26         following remedies against Defendant:
27

28




                                             Complaint - 5
     Case 2:21-cv-01359-DJH Document 1 Filed 08/05/21 Page 6 of 6



 1            a. A new replacement vehicle or full refund of the purchase price inclusive
 2
                 of collateral charges accrued minus a reasonable usage fee not to exceed
 3

 4
                 ten (10) cents per mile (at Plaintiff’s election);

 5            b. All reasonable attorneys’ fees, expert fees and court costs incurred
 6
                 during the commencement and prosecution of this matter; and,
 7

 8
              c. All other relief deemed justified by this Court.

 9

10
              RESPECTFULLY SUBMITTED this __4__ day of August, 2021.
11

12
                                           By: /s/Jesse Walker
13                                                Shalev Amar
                                                  Jesse Walker
14
                                                  Amar Law Group, PLLC
15                                                7001 N. Scottsdale Road, Suite 2060
                                                  Scottsdale, AZ 85253
16
                                                  (480) 237-2744
17                                                (866) 663-3497 (facsimile)
                                                  Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28




                                         Complaint - 6
